This second petition for rehearing shows that appellee has misapprehended the meaning of the opinion rendered by this Court on rehearing and filed January 13, 1936. Our opinion does not hold that the municipality must place the same valuation upon the side tracks that it places upon the main track. Our opinion on rehearing must be considered in connection with our original opinion, which discloses that the Comptroller's return to the City Clerk of Bradenton for the years 1925 to 1929, inclusive, shows that the State Railway Assessment Board had itself placed a different valuation on the side tracks located in Bradenton from that placed upon the main track. This practice was not criticized in the opinion, nor is it violative of the principles established for the taxation of railway real property as prescribed by Section 960, Comp. Gen. Laws; and, as we have already plainly stated in our former opinions, while the municipality is not precluded from making its own assessment, in doing so it must, in obedience to the constitutional command, follow the principles established for State taxation of railway real property, which principles are laid down in Section 960, Comp. Gen. Laws of 1927. *Page 188 
Petition for further rehearing denied.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment.